 1   Dustin D. Johnson (SBN: 234008)
     Two Rivers Law, P.C.
 2   2701 Del Paso Road, Suite 130-155
     Sacramento, CA 95835
 3   Phone: (877) 377-8070
     Fax: (916) 244-9889
 4

 5   Attorney for Kizzie Morris
 6

 7

 8                                UNITED STATES DISTRICT COURT
 9                           EASTERN DISTRICT OF CALIFORNIA
10

11    United States of America,                 No.     2:18-cr-00067-JAM
12                     Plaintiff,               STIPULATION AND ORDER TO
                                                CONTINUE SENTENCING
13           v.
                                                Judge: Hon. John A. Mendez
14    Kizzie Morris,                            Time: 9:00 a.m.
                                                Date: May 7, 2019
15                     Defendant.
16

17                                        STIPULATION
18   IT IS HEREBY STIPULATED by and between the parties hereto
19   through their respective counsel, Quinn Hochhalter, Assistant
20   United States Attorney, and Dustin D. Johnson, Counsel for
21   Kizzie Morris, that the Judgment and Sentencing hearing date of
22   March 26, 2019 be vacated, and the matter be set for Judgment
23   and Sentencing on May 7, 2019 at 9:15 a.m. The reason for this
24   continuance is to allow the defense additional time to prepare
25   for judgment and sentencing.
26          The prosecutor has authorized defense counsel to sign this
27   stipulation on her behalf.
28
                                                1
 1        The probation officer has no objection to continuing the
 2   judgment and sentencing hearing to May 7 26, 2019.
 3        The new PSR briefing schedule based on the new Judgment and
 4   Sentencing Date of May 7, 2019 is:
 5     1. Reply, or Statement of Non-Opposition:     April 30, 2019.
 6     2. Motion for Correction of the Presentence Report shall be
 7        filed with the Court and served on the Probation Officer and
 8        opposing counsel no later than: April 23, 2019.
 9   The Presentence Report was disclosed on February 5, 2019.
10

11   IT IS SO STIPULATED.
12

13   Dated: March 19, 2019           Respectfully Submitted,
14

15                                    /s/ Dustin D. Johnson
                                      DUSTIN D. JOHNSON
16                                    Attorney for Defendant
                                      KIZZIE MORRIS
17

18   Dated: March 19, 2019           McGREGOR W. SCOTT
                                     United State Attorney
19

20
                                      /s/ Quinn Hochhalter (via email)
21                                    QUINN HOCHHALTER
                                      Assistant United State Attorney
22

23

24                             FINDINGS AND ORDER
25   IT IS SO FOUND AND ORDERED this 19th day of March, 2019.
26

27                          /s/ John A. Mendez________________
                            John A. Mendez
28                          United States District Court Judge
                                         2
